DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9, 10 and 13 are rejected for being dependent on claim 8.

Claim 8 recites the limitation “wherein the controller assembly is sized to respond to the DOT or ASME propane storage vessel leakage event and to provide remediation at the leakage event” which is considered new matter, where there is a lack of written description since the term “sized to respond” is not recited in the specification filed on 03/03/2017, and is pertinent to understanding the scope of the invention.  Applicant’s written description recites using the controller assembly in a leakage event and providing remediation, “It is an object of the present disclosure to provide a method of providing information for determining, as part of a response to a storage vessel leakage event, at least one type of storage vessel associated with the leakage, or a valve or a fitting associated with the storage vessel relating to the storage vessel from a representation, the representation being provided in fixed medium or an electronic display, …obtaining information from the representation relating to implementation of the first assemblage of components and the first storage vessel group, the valve, or the fitting thereof, for remediation of the storage vessel leakage event; and remediating the storage vessel leakage event of the first storage vessel group or remediating the storage vessel leakage event of the second storage vessel group.” and is understood to mean that when a leakage event occurs, using a representation in fixed medium or an electronic display indicates components from a kit to be used in a leakage event of a storage vessel, and is not sufficient for understanding what is meant by “sized to respond”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9, 10 and 13 are rejected for being dependent on claim 8.

Claim 8 recites the limitation “a threaded coupling at a first end and an opposing end”, in line 2, rendering the claim indefinite for being unclear what structure Applicant is referencing which has the first end and opposing end.  Applicant’s disclosure, paragraph 0059, suggests Applicant is referencing a first and opposing end is the controller assembly, “Presently disclosed assembly 10a, having opposing ends, where at one end is a threaded coupler 185 coupled to threaded pipe 187 terminating at an opposing, opened end, whereas the opposing, opened end can include additional threaded coupling 186 (as shown).”

Claim 8 recites the limitation “wherein the controller assembly is sized to respond to the DOT or ASME propane storage vessel leakage event”, in the last two lines, rendering the claim indefinite for being unclear what is meant by the term “sized to respond”. Applicant’s disclosure does not mention the term “sized to respond” to give an understanding how the controller assembly’s size is able to “respond”, therefore the metes and bounds of the claim indeterminate.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification. Applicant’s written description recites using the controller assembly in a leakage event and providing remediation, “It is an object of the present disclosure to provide a method of providing information for determining, as part of a response to a storage vessel leakage event, at least one type of storage vessel associated with the leakage, or a valve or a fitting associated with the storage vessel relating to the storage vessel from a representation, the representation being provided in fixed medium or an electronic display, …obtaining information from the representation relating to implementation of the first assemblage of components and the first storage vessel group, the valve, or the fitting thereof, for remediation of the storage vessel leakage event; and remediating the storage vessel leakage event of the first storage vessel group or remediating the storage vessel leakage event of the second storage vessel group.” and is understood to mean that when a leakage event occurs, using a representation in fixed medium or an electronic display indicates components from a kit to be used in a leakage event of a storage vessel, and is not sufficient for understanding what structure corresponds to “sized to respond”. A further review of the specification appears to show the controller assembly having multiple elements (e.g. 185, 186, 187, 192, 195, 197, etc.). However, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import claim limitations that are not part of the claim”. See MPEP § 2111.01 (II). Assuming arguendo, Applicant is also reminded that the manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II). Thus, the metes and bounds of the claim limitation cannot be properly established, since it is unclear which structures, if any, would satisfy the “sized to respond” requirements of the claim for infringement purposes.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to “Support for Amendments” heading on pg. 1, which contains Applicant’s support in the specification for the amendment  “wherein the controller assembly is sized to respond to the DOT or ASME propane storage vessel leakage event” is not persuasive since Applicant’s specification does not appear to recite the term “sized to respond”, thereby making the scope of the invention unclear as well as the metes and bounds of claim 8.
Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to the rejection of claim 13 being rejected under 35 U.S.C. 112 are convincing and have been withdrawn, in view of the Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to claims 8 and 13 being rejected under 35 U.S.C. 102(a)(1), wherein the argument is directed at the storage vessel of base reference Howeth et al. (US 5,322,092) is not a DOT or ASME propane storage vessel, have been fully considered and are persuasive.  The rejections of claims 8 and 13 have been withdrawn since Howeth is directed at DOT storage tank for liquid refrigerant (see column 1, lines 60-65, “The U.S. Department of Transportation (DOT) has approved pressure cylinders in two sizes for refrigerant recovery and shipping. A small cylinder (see FIG. 1, hereafter described) will hold about fifty pounds of liquid refrigerant”) for storing refrigerant (CFCs and HCFC’s mentioned in column 1, lines 25-29).  However, propane is a known refrigerant as taught by Thompson (US 1,497,615), where on pg. 2, lines 86-96 recites “In preparing such mixtures the proportions may be varied as desired according to the requirements of the specific case, from pure iso-butane on the one hand, to propane or its equivalents containing substantial pro- portions of iso-butane on the -other hand. For example mixtures containing 80 per cent of propane with 20 per cent of iso-butane; and 90 per cent of propane with 10 percent of iso-butane; have been found to operate satisfactorily in practice; exhibiting a high refrigerating capacity”, thereby teaching that since propane is a known refrigerant, modifying the storage vessel to contain propane and become a propane storage vessel would take only routine skill in the art.
Applicant’s arguments on pg. 2, paragraph 3, that Howeth is silent as to a controller assembly configured to respond to the DOT or ASME propane storage vessel leakage event and to provide remediation of the leakage event, the Examiner response is directed towards not knowing what “configured to respond to” means and the Examiner would point out that claim 8 does recite wherein the “controller assembly is configured to respond” at all and instead recites “wherein the controller assembly is sized to respond”, which has been addressed in the above action, for lack of written description and new matter under 35 U.S.C. 112(a) and indefiniteness under 35 U.S.C. 112(b).
Conclusion
Although no prior art rejections have been made herein for claims 8-10 and 13, a determination of allowability cannot yet be established. It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). In the instant case, at least claims 8 contain substantial indefiniteness issues, wherein significant considerable speculation would be required for applying prior art. Thus, claims 8-10 and 13 are solely being rejected under 112(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763